NOTICE OF ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/24/2021 has been entered.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Nicholas Lanzatella on June 2, 2021.
The application has been amended as follows: 
Amend claim 1, Line 11 as follows and ALLOW: “L is a divalent C1-C6 alkyl linker
ALLOW claims 2-12.
Rejoin and ALLOW claims 13-16.
Cancel claims 18-20.
claim 21.
Reasons for Allowance
The claimed invention is drawn to an antimicrobial substrate comprising a substrate and a polythiophene as defined by the claim, wherein the polythiophene has a number average molecular weight (Mn) from 1,000 to 4,000 or from 10,000 to 40,000 and a PDI of from 1 to 1.25.  The closest prior art is considered to be Whitten et al (US 2016/0222150; of record) which related antimicrobial substrates comprising a polythiophene but wherein the Mn is 5,000 g/mol and the PDI is 1.39.  Applicant has provided evidence that the instantly claimed polythiophenes demonstrate unexpected results; namely, significantly increased antimicrobial activity against E. Coli when compared to the related polythiophenes of Whitten et al wherein the Mn is 5,000 g/mol and the PDI is 1.39. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRAIG D RICCI whose telephone number is (571) 270-5864.  The examiner can normally be reached on Monday through Thursday, and every other Friday, 7:30 am - 5:00 pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on (571) 272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/CRAIG D RICCI/Primary Examiner, Art Unit 1611